WILLIAM J. CAMPBELL, Senior District Judge,
concurring in part, dissenting in part:
I agree with the majority that the district court erred in holding that petitioner was required to exhaust his Illinois Post-Convietion Act remedies before instituting the present petition.
I am unable to agree, however, with the majority’s determination that the trial judge’s communication with the jury amounted to no more than an uncoercive polling. My review of the record indicates facts and circumstances in which petitioner’s right to an uncoerced verdict was violated.
The trial transcript showed that the jury retired to begin deliberation at 2:40 P.M., November 16, 1972. At 2:30 A.M., the trial judge called the jury from its deliberation, and charged the jury with a modified Alien instruction, as adopted in People v. Prim (1972), 53 Ill.2d 62, 289 N.E.2d 601, cert. denied, 412 U.S. 918, 93 S.Ct. 2731, 37 L.Ed.2d 144.
As the majority recognizes, the details of the communications between judge and jury are significant. At 3:15 A.M., after more than 13 hours of deliberation, the jury was again called into the courtroom. The trial judge asked each juror in turn if the jury was deadlocked. Eleven indicated deadlock; one juror (Avalon) said that it was his opinion that further deliberations would lead to a verdict. The court then polled the jury a second time, but the score remained unchanged: eleven to one.
During the second polling, the following occurred:
The Court: William Avalon, Do you believe by further deliberations this jury can come to a verdict?
Answer: Yes, sir. Can I specify a time limit, say a half-hour, if we return for a half-hour because I think we are close and we realize we are. (R. 321).
The trial judge then started a third round of questioning, asking each juror “Do you believe that by deliberating another half-hour this jury can arrive at a verdict?” Satisfied that enough had responded affirmatively, the judge sent the jurors back for more deliberation. A verdict was returned twenty minutes later.
That a defendant in a criminal proceeding enjoys the constitutional right to an uncoerced verdict from the jury is a principle which needs no elaboration. Without indulging in hazardous speculation as to the mental processes of the jurors, it is my opinion that the jury was sent back for more deliberation with the awareness that it had but one-half-hour in which to reach a verdict. This awareness was inspired by the judge’s third round of polling in which he indicated the one-half-hour time reference for further deliberation. In view of the verdict returned, it is clear that during the half-hour allotted to them at least some members of the jury, relinquished their opinions merely to achieve unanimity.
In light of these circumstances, I believe the judge’s communications indicate a time reference for further deliberation, and as such, violated the petitioner’s right to an uncoerced jury verdict. I would reverse.